Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 9, 16. The prior art of records does not suggest the combination of “provide, via a runbook recommendation engine, recommended trigger events and recommended runbook operations based on runbook pattern data and application-specific data corresponding to the application; generate  a runbook definition associated with the application based on the provided recommended trigger events and provided recommended runbook operations, the runbook definition including at least one trigger event of the provided recommended trigger events and at least one runbook operation associated with the at least one trigger event of the provided recommended runbook operations; execute a runbook operator on the application platform based on the generated runbook definition; add, by the runbook operator, a runbook sidecar container to the application host, wherein the runbook operator is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container; select a runbook operation from the runbook definition based on at least one runbook operation pattern associated with a set of established runbook definitions, the at least one runbook operation pattern included in the runbook pattern data, wherein the at least one runbook operation pattern is based on one or more of frequently used trigger events, frequently used runbook operations, frequently used event-runbook operation pairs, and runbook operation sections”.
More specifically the prior art does teach “A system for automatically performing runbook operations associated with an application within an application host on a container-based application platform, the system comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to: provide, via a runbook recommendation engine, recommended trigger events and recommended runbook operations based on runbook pattern data and application-specific data corresponding to the application; generate  a runbook definition associated with the application based on the provided recommended trigger events and provided recommended runbook operations, the runbook definition including at least one trigger event of the provided recommended trigger events and at least one runbook operation associated with the at least one trigger event of the provided recommended runbook operations; execute a runbook operator on the application platform based on the generated runbook definition; add, by the runbook operator, a runbook sidecar container to the application host, wherein the runbook operator is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container; select a runbook operation from the runbook definition based on at least one runbook operation pattern associated with a set of established runbook definitions, the at least one runbook operation pattern included in the runbook pattern data, wherein the at least one runbook operation pattern is based on one or more of frequently used trigger events, frequently used runbook operations, frequently used event-runbook operation pairs, and runbook operation sections, and wherein the one or more of the frequently used trigger events includes the at least one trigger event; and based on detecting the at least one trigger event of the one or more of the frequently used trigger events, perform, by the runbook operator, via the runbook sidecar container, the runbook operation of the at least one runbook operation that is associated with the detected at least one trigger event, whereby the application is maintained based on performance of the performed runbook operation” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199